 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   BLAKE COOLEY,                                           Case No.: 2:19-cv-00562-JCM-NJK
12          Plaintiff(s),                                                    Order
13   v.                                                                 [Docket No. 38]
14   FREEDOM FOREVER LLC, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to extend time to complete service of process
17 on the John Doe party under Federal Rule of Civil Procedure 4(m). Docket No. 38.
18         Federal Rule of Civil Procedure 4 provides,
19                 (m) Time Limit for Service. If a defendant is not served within 90
                   days after the complaint is filed, the court—on motion or on its own
20                 after notice to the plaintiff—must dismiss the action without
                   prejudice against that defendant or order that service be made within
21                 a specified time. But if the plaintiff shows good cause for the failure,
                   the court must extend the time for service for an appropriate period.
22                 This subdivision (m) does not apply to service in a foreign country
                   under Rule 4(f), 4(h)(2), or 4(j)(1); or to service of a notice under
23                 Rule 71.1(d)(3)(A).
24 . . .
25 . . .
26 . . .
27 . . .
28 . . .

                                                      1
 1         The Court’s discretion to extend time for service is broad. In re Sheehan, 253 F.3d 507,
 2 513 (9th Cir. 2001). For good cause shown, Plaintiff’s motion to extend time under Rule 4(m),
 3 Docket No. 38, is GRANTED. Plaintiff shall complete service of process upon the John Doe
 4 party no later than October 4, 2019.
 5         IT IS SO ORDERED.
 6         Dated: August 5, 2019
 7                                                           ______________________________
                                                             Nancy J. Koppe
 8                                                           United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
